COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LUCCHESE BOOT COMPANY,                         §
 LUCCHESE, INC., JOSE ANGEL                                      No. 08-14-00230-CV
 VELARDE, and JOSE ANGEL                        §
 VALADAZ ,                                                         Appeal from the
                                                §
                  Appellants,                                     34th District Court
                                                §
 v.                                                           of El Paso County, Texas
                                                §
 HECTOR RODRIGUEZ,                                                 (TC# 2008-797)
                                                §
                  Appellee.
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceeding, in accordance with this Court’s opinion. We further order that Appellants

recover from Appellee all costs of this appeal, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)